[Cite as Turner v. Lyndhurst, 2017-Ohio-8452.]




ELAINE TURNER                                    Case No. 2017-00379-PQ

       Requester                                 Judge Patrick M. McGrath

       v.                                        ENTRY ADOPTING
                                                 RECOMMENDATION OF
CITY OF LYNDHURST-                               SPECIAL MASTER
MAYOR’S OFFICE

       Respondent


        {¶1} On April 24, 2017, requester Elaine Turner filed a complaint under R.C.
2743.75 alleging denial of access to public records in violation of R.C. 149.43(B) by
respondent City of Lyndhurst – Mayor’s Office (“City”). Turner requested the mayor’s
2016 expense report, any accounts payable documents or report regarding the animal
control budget, and any public document regarding special fund 410. The City moved
to dismiss the complaint on the grounds that: 1) the City had timely produced all
pertinent documents that are responsive to Turner’s requests, 2) Turner’s requests were
for information rather than for specific existing records, and 3) Turner made an
impermissible request to create new records.
        {¶2} On July 25, 2017, the Special Master issued a report recommending that
the court issue an order dismissing the complaint for failure to state a claim,
Civ.R. 12(B)(6), with the exception of requester’s request for “[a]ny accounts payable
documents * * * regarding the animal control budget” for 2016. The special master
found that the City had provided Turner with the mayor’s 2016 expense report and
animal control budget report, thereby rendering those claims for production moot. The
Special Master determined that the request for “any public document regarding special
fund 410” was ambiguous and overly broad, and therefore an improper public records
request. However, the special master noted that 15 documents identified in the reports
provided by the City were clearly “accounts payable documents * * * regarding the
Case No. 2017-00379 -PQ                    -2-                                   ENTRY


animal control budget,” and recommended that the court order their production to
Turner. On August 3, 2017, respondent filed and served a notice of compliance, with
the withheld documents identified in the report and recommendation attached.
Requester has not filed any response to the notice of compliance.
      {¶3} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the Special Master’s decision. Therefore, the court adopts the
Special Master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
      {¶4} The court further finds that the responsive documents identified by the
Special Master have been produced in compliance with the report and recommendation,
and that the request for those documents is now MOOT. However, although the court
notes with approval the repeated efforts of the City to clarify and respond to the
ambiguous and overly broad portions of the requests, the court finds that the provision
of the accounts payable documents regarding the animal control budget more than six
months after the request violated the requirement of R.C. 149.43(B)(1) that copies of
those requested records be provided “within a reasonable period of time.”
      {¶5} Therefore, court costs are assessed to be shared equally by the parties, and
respondent is ordered to make payment of twenty-five dollars to requester as recovery
of her filing fee in this case.   The Clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.




                                                 PATRICK M. McGRATH
                                                 Judge
Case No. 2017-00379 -PQ         -3-                             ENTRY


cc:
Elaine Turner                    Raymond J. Schmidlin, Jr.
1395 Richmond Road               840 Brainard Road
Lyndhurst, Ohio 44124            Highland Heights, Ohio 44143




Filed October 17, 2017
Sent to S.C. Reporter 11/7/17